Order filed November 4, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00882-CV
                                    ____________

                        In the Interest of K.I.B.C., a Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-04633J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

      The notice of appeal was filed October 15, 2015. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due November 2, 2015. See Tex. R. App. P. 35.1(b);
28.4(a)(1). The record has not been filed.

      Accordingly, we order Geneva Villanueva to file her portion of the record in
this appeal on or before November 16, 2015. If Geneva Villanueva does not
timely file the record as ordered, the court may issue an order requiring her to
appear at a hearing to show cause why the record has not been timely filed and
why she should not be held in contempt of court for failing to file the record as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM